                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

WILFRED ALEXANDER PAGE,

                       Plaintiff,

v.                                                                   No. 1:19-cv-00944-WJ-SCY

PURDUE PHARMA HEADQUARTERS, et al.

                       Defendants.

     MEMORANDUM OPINION AND ORDER OF DISMISSAL AND TO SHOW CAUSE

        THIS MATTER comes before the Court on Plaintiff’s Complaint and Request for

Injunction, Doc. 6, filed November 12, 2019 (“Amended Complaint”).

Dismissal of Proceedings In Forma Pauperis

        Plaintiff is proceeding in forma pauperis. See Order Granting Application to Proceed In

Forma Pauperis, Doc. 5, filed November 6, 2019. The statute governing proceedings in forma

pauperis states "the court shall dismiss the case at any time if the court determines that . . . the

action . . . fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see

also Webb v. Caldwell, 640 Fed.Appx. 800, 802 (10th Cir. 2016) ("We have held that a pro se

complaint filed under a grant of ifp can be dismissed under § 1915(e)(2)(B)(ii) for failure to state

a claim . . . only where it is obvious that the plaintiff cannot prevail on the facts he has alleged

and it would be futile to give him an opportunity to amend").

        The Court notified Plaintiff that the Complaint fails to state a claim because it fails to

state with particularity what each Defendant did to Plaintiff:

        While the Complaint alleges that Defendant Purdue Pharma "played a key role"
        and "lack[ed] transparency," “conclusory allegations without supporting factual
        averments are insufficient to state a claim on which relief can be based . . . [and]
        in analyzing the sufficiency of the plaintiff's complaint, the court need accept as
        true only the plaintiff's well-pleaded factual contentions, not his conclusory
       allegations.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). There are
       no factual allegations regarding the other Defendants.

Order at 4, Doc. 5, filed November 6, 2019. The Court explained to Plaintiff that:

       A complaint must "give the defendant fair notice of what the . . . claim is and the
       grounds upon which it rests." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
       (2007). The Complaint must "make clear exactly who is alleged to have done
       what to whom, to provide each individual with fair notice." Robbins v.
       Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008) (emphasis in original); see
       also Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe County Justice
       Center, 492 F.3d 1158, 1163 (10th Cir. 2007) (“[T]o state a claim in federal court,
       a complaint must explain what each defendant did to him or her; when the
       defendant did it; how the defendant’s action harmed him or her; and, what
       specific legal right the plaintiff believes the defendant violated.”) (emphasis
       added).

and granted Plaintiff leave to file an amended complaint. Doc. 5 at 3-4.

       The Court dismisses this case because Plaintiff’s Amended Complaint fails to state a

claim. Despite the Court’s explanation that a complaint must state with particularity what each

Defendant did to Plaintiff, there are no factual allegations in the Amended Complaint regarding

the named Defendants.      Instead, the Amended Complaint states the events giving rise to

Plaintiff’s claims occurred with “Every Global Citizen receiving Medical RX’s from Purdue

Pharma” from “1892-Current Date,” and that:

       my Genome is the most advanced super human genome to date in which
       [unnamed] doctors alter my medical records in an attempt to publish me and my
       findings while not adhering to their care of treatment plan and under medicating
       me to try to gain access to my genome for their own selfish reasons case in
       question [Plaintiff] Wilfred Alexander Page (Medical Doctor Dr, Roger
       Gildersleeve) from his own misunderstandings of how and what drugs are how
       they are classified and how they work in a persons system.

[sic] Amended Complaint at 5. The Amended Complaint fails to state a claim against the named

Defendants and against Dr. Gildersleeve and the unnamed doctors because it does not explain

what each named Defendant and doctors did to Plaintiff; when the they did it; how each




                                                2
Defendant’s action harmed Plaintiff; and, what specific legal right Plaintiff believes they

violated.

Court’s Power to Impose Filing Restrictions

       The Court of Appeals for the Tenth Circuit has discussed the Court’s power to impose

filing restrictions and the procedure for imposing filing restrictions:

       “[T]he right of access to the courts is neither absolute nor unconditional and there
       is no constitutional right of access to the courts to prosecute an action that is
       frivolous or malicious.” Tripati v. Beaman, 878 F.2d 351, 353 (10th Cir.1989)
       (per curiam) (citation omitted). “There is strong precedent establishing the
       inherent power of federal courts to regulate the activities of abusive litigants by
       imposing carefully tailored restrictions under the appropriate circumstances.”
       Cotner v. Hopkins, 795 F.2d 900, 902 (10th Cir.1986). “Even onerous conditions
       may be imposed upon a litigant as long as they are designed to assist the ... court
       in curbing the particular abusive behavior involved,” except that they “cannot be
       so burdensome ... as to deny a litigant meaningful access to the courts.” Id.
       (brackets and internal quotation marks omitted). “Litigiousness alone will not
       support an injunction restricting filing activities. However, injunctions are proper
       where the litigant's abusive and lengthy history is properly set forth.” Tripati, 878
       F.2d at 353 (citations omitted). “[T]here must be some guidelines as to what [a
       party] must do to obtain the court's permission to file an action.” Id. at 354. “In
       addition, [the party] is entitled to notice and an opportunity to oppose the court's
       order before it is instituted.” Id. A hearing is not required; a written opportunity to
       respond is sufficient. See id.

Landrith v. Schmidt, 732 F.3d 1171, 1174 (10th Cir. 2013).

Litigant’s Abusive History

       Plaintiff has filed eight cases in this Court since late August, 2019. See Page v. Central

New Mexico Treatment Center, 1:19-cv-00762-MV-SCY (dismissed for lack of subject matter

jurisdiction); Page v. Albuquerque Municipal Mental Health Court, 1:19-cv-00763-JAP-JHR

(dismissed for lack of subject matter jurisdiction; Plaintiff failed to timely supplement his

complaint after being notified by the Court that he failed to state precisely the relief he was

seeking); Page v. Albuquerque Metro Detention Center, 1:19-cv-00924-WJ-SCY (dismissed for

failure to state a claim; after the Court notified Plaintiff that his original complaint failed to state

                                                   3
a claim, explained what he needed to allege to state a claim, and granting Plaintiff leave to file an

amended complaint, Plaintiff filed an amended complaint that similarly failed to state a claim);

Page v. Albuquerque Police Department, 1:19-cv-00925-JB-JFR (pending; the Magistrate Judge

notified Plaintiff that the complaint failed to state a claim and granted Plaintiff leave to file an

amended complaint); Page v. University of New Mexico, 1:19-cv-00926-RB-JHR (dismissed for

failure to state a claim; after the Court notified Plaintiff that his original complaint failed to state

a claim, explained what he needed to allege to state a claim, and granting Plaintiff leave to file an

amended complaint, Plaintiff filed an amended complaint that similarly failed to state a claim);

Page v. Purdue Pharma Headquarters, 1:19-cv-00944-WJ-SCY (dismissed for failure to state a

claim; after the Court notified Plaintiff that his original complaint failed to state a claim,

explained what he needed to allege to state a claim, and granting Plaintiff leave to file an

amended complaint, Plaintiff filed an amended complaint that similarly failed to state a claim);

Page v. Goolsby-Lucero, 1:19-cv-01023-RB-SCY (dismissed for failure to timely comply with

Court order to pay the filing fee or file an application to proceed in forma pauperis); Page v.

Trump, 1:19-cv-01027-MV-JHR (dismissed for failure to state a claim); Page v. Microsoft

Corporation, 1:19-cv-01081-KG-KRS (dismissed because Plaintiff failed to timely comply with

Court Order to pay the filing fee or file an application to proceed in forma pauperis).

        Plaintiff has: (i) ignored the Court's instructions regarding properly stating a claim and

has repeatedly filed complaints and amended complaints that fail to state a claim; and (ii) failed

to comply with Court Orders to timely pay the filing fee or file an application to proceed in

forma pauperis. The Court finds that filing restrictions are appropriate so that the Court does not

expend valuable resources addressing future such cases.

Proposed Filing Restrictions



                                                   4
         The Court proposes to impose the following filing restrictions on Plaintiff.

         Plaintiff will be enjoined from making further filings in this case except objections to this

order, a notice of appeal and a motion for leave to proceed on appeal in forma pauperis; and the

Clerk will be directed to return without filing any additional submissions by Plaintiff in this case

other than objections to this order, a notice of appeal, or a motion for leave to proceed on appeal

in forma pauperis, unless:

         1. a licensed attorney who is admitted to practice before this Court and has appeared in

this action signs the proposed filing; or

         2. the Plaintiff has obtained permission to proceed pro se in this action in accordance

with the procedures for new pleadings set forth below.

         Plaintiff also will be enjoined from initiating further litigation in this Court, and the Clerk

will be directed to return without filing any initial pleading that he submits, unless either a

licensed attorney who is admitted to practice before this Court signs the pleading or Plaintiff first

obtains permission to proceed pro se. See DePineda v. Hemphill, 34 F.3d 946, 948-49 (10th Cir.

1994). To obtain permission to proceed pro se in this Court, Plaintiff must take the following

steps:

         1. File with the Clerk of Court a petition requesting leave to file a pro se initial pleading,

a notarized affidavit, the proposed initial pleading, and a copy of these filing restrictions;

         2. The affidavit must be notarized, be in proper legal form and recite the claims that

Plaintiff seeks to present, including a short discussion of the legal bases for the claims, and the

basis of the Court’s jurisdiction of the subject matter and parties. The affidavit must certify that,

to the best of Plaintiff’s knowledge, his claims are not frivolous or made in bad faith; that they

are warranted by existing law or a good faith argument for the extension, modification, or



                                                   5
reversal of existing law; that the new suit is not initiated for any improper purpose such as delay

or needless increase in the cost of litigation; and that he will comply with all Federal Rules of

Civil Procedure and the District of New Mexico’s Local Rules of Civil Procedure. If Plaintiff’s

claims have previously been raised or the defendants have previously been sued, the affidavit

must certify that the proposed new suit does not present the same claims that this or other court

has decided and explain why the new suit would not be an abuse of the system;

       3. The Clerk of the Court shall open a new civil case, file the petition, the affidavit, the

proposed pleading and the copy of these restrictions in the new civil case, and randomly assign a

Magistrate Judge to determine whether to grant Plaintiff’s petition to proceed pro se in the new

civil case. See Mem. Op. and Order, Doc. 5 in In re Billy L. Edwards, No. 15cv631 MCA/SMV

(D.N.M. November 13, 2015) (adopting procedure, similar to that of the Tenth Circuit, of

opening a new case and filing the restricted filer’s petition to proceed pro se). If the Magistrate

Judge approves Plaintiff’s petition to proceed pro se, the Magistrate Judge shall enter an order

indicating that the matter shall proceed in accordance with the Federal Rules of Civil Procedure

and the District of New Mexico’s Local Rules of Civil Procedure. If the Magistrate Judge does

not approve Plaintiff’s petition to proceed pro se, the Magistrate Judge shall instruct the Clerk to

assign a District Judge to the new case.

Opportunity to Be Heard

       Plaintiff is ordered to show cause within fourteen (14) days from the date of this order

why this court should not enter the proposed filing restrictions. Plaintiff’s written objections to

the proposed filing restrictions shall be limited to 10 pages. Absent a timely response to this

Order to Show Cause, the proposed filing restrictions will enter fourteen (14) days from the date

of this order and will apply to any matter filed after that time. If Plaintiff does file a timely



                                                 6
response, the proposed filing restrictions will not enter unless the Court so orders, after it has

considered the response and ruled on Plaintiff’s objections.

       IT IS ORDERED that:

       (i)     This case is DISMISSED with prejudice.

       (ii)    Within fourteen (14) days from entry of this Order, Plaintiff shall show cause why

               this Court should not enter the proposed filing restrictions described above. If

               Plaintiff does not timely file objections, the proposed filing restrictions shall take

               effect fourteen (14) days from the date of this order and will apply to any matter

               filed after that time. If Plaintiff timely files objections, restrictions will take effect

               only upon entry of a subsequent order.



                                               ________________________________________
                                               WILLIAM P. JOHNSON
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                   7
